ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art made of record does not teach method of operating a capacitive sensing device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
wherein each of the guard electrodes is proximally arranged to at least one of the sense electrodes and is galvanically separated from each of the sense electrodes, said method comprising at least steps of: providing (52) an alternating electrical measurement signal to a first one of the at least two sense electrodes, by operating the capacitive measurement circuit, determining (54) a first complex sense current flowing in a second one of the at least two sense electrodes, switching off (56) the alternating electrical measurement signal to the first one of the at least two sense electrodes, commencing (58) to provide an alternating electrical measurement signal to the second one of the at least two sense electrodes, by operating the capacitive measurement circuit, determining (60) a second complex sense current flowing in the first one of the at least two sense electrodes, calculating (62) a difference of imaginary parts of the determined first and second complex sense currents, comparing (64) the calculated difference with at least one predetermined threshold for the difference of imaginary parts, and based on an outcome of the step (64) of comparing, determining (66) a status of the galvanic connection of at least one of the guard electrodes.
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851